Landis, J.
Relator has filed in this Court petition for writ of mandamus and prohibition asking that respondent be prohibited from taking any further action in a certain criminal case pending against relator in *655respondent court except to grant a change of judge, which had been requested by relator. We issued the alternative writ.
Respondent in his response has not replied on the merits but has solely set up certain technical reasons why this Original Action should be dismissed for alleged noncompliance with the Rules of this Court. We have carefully examined the objections asserted by respondent, but in our opinion the matters herein raised are not jurisdictional and relator has made at least a good faith effort to comply with our Rules and such a determination was made by us at the time the alternative writ was issued. It further appears that good and sufficient service was had upon respondent in this cause although respondent has contended to the contrary.
As no sufficient cause has been shown by respondent why the writ previously issued should not be made permanent, the alternative writ heretofore issued is now made permanent.
Jackson, C. J., and Bobbitt, Achor, and Arterburn, JJ., concur.
Note. — Reported in 168 N. E. 2d 198.